Peb Curiam.
The obstructive tactics that have characterized this examination might well justify granting the relief denied in the order appealed from. We feel disposed, however, to accept for the present the assurance of counsel given on the argument of this appeal that the examination would be conducted in an orderly and expeditious manner. To insure this the examination is referred to Hon. Richard P. Lydon, official referee.
The motion to punish for contempt and to strike out the defendants’ answers may be renewed in case of further obstructions of the examination. Should the production of books under the present order fail to adequately inform plaintiff of the details of the transactions involved, an application for an inspection and discovery may be made.
We see no reason why the examination of the other defendants should await the completion of the examination of the defendant Hill. This should also be supervised by the same official referee.
The order denying the motion to punish for contempt should be modified as herein indicated, and, as so modified, affirmed, and the order denying the motion for an examination before trial should be reversed so far as appealed from and the motion granted as indicated herein, with twenty dollars costs and disbursements to the appellant against the defendants-respondents,
*581Present — Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.
Order denying motion to punish for contempt unanimously modified as indicated in opinion, and, as so modified, affirmed, and the order denying motion for an examination before trial unanimously reversed in so far as appealed from and the motion granted as indicated in opinion, with twenty dollars costs and disbursements to the appellant against the defendants-respondents. Settle orders on notice.